                      IN THE UNITED STATES 'DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             NO. 5:18-CR-00147-BO
                                                                   ?""..c'""
                                                                   r~L~            ~"'cl· i:.::.i
                                                                        .... t...J d~  J·.iL.:n~""   }   0· ,U1""i
                                                                                                              <l'.\T
                                                                                                                  il       ,,...
                                                                                                                           .,.,_


                                                                   ON.,~.                            ~{'(
UNITED STATES OF AMERICA                                                   Peter .A. ~viot>rep Jr., Clerk
                                                                           US District Corni
             v.                                                            Eastern District of NC

JUSTIN DARNELL BASKERVILLE


                                    ORDER OF FORFEITURE

     WHEREAS,          pursuant to the entry of a plea of guilty by the

defendant,        on    July   13,     2018   to   a   violation    of          21           U.S.C.                    §

841 (a) (1), 18 U.S.C.         §§   922 (g) (1) and 924, and further evidence of

record and as presented by the Government,                   the Court finds that

the following personal property is hereby forfeitable pursuant to

18 U.S.C.    §    924 (d) (1), to wit:

     a) AR-15 rifle with no visible serial number, and

     b) Any and all related ammunition, including but not limited

to, Forty-Five (45) rounds of .300 blackout ammunition;

     AND WHEREAS, by virtue of said finding, the United States

is now entitled to possession of said personal property,

pursuant to Fed. R. Crim. P. 32.2(b)(3);

     It is hereby ORDERED, ADJUDGED and DECREED:

     1.      That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated


                                              1
personal property, and it is hereby forfeited to the United

S1tates for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).    In

accordance with Fed. R. Crim. P. 32.2 (b) (4) (A), this Order shall

become final as to the defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      SO ORDERED.   This   _l_4:ay   of November, 2018.




                                ~YL~¥
                                 Chief United States District Judge




                                     2
